I concur in the reversal of the judgment. However, I am unwilling to approve Judge McClintock's position in view of the record before us.
The situation of which appellants now complain was produced by their attorney of record, who, it was stated in court, is the father of the chief appellant. Because the result obtained by the decision of the jury did not meet the expectation of those who invoked the action, they should not be heard when they now complain.
However, the award was grossly inadequate. It was inadequate for the land taken. Nothing was allowed as damages to the remainder. Certainly an agreed amount for the restoration of a destroyed water line cannot be construed as damage to the land.